Case: 1:18-cr-00109-TSBIDGE®: SPARES DISTRACP PayRt1 of 1 PAGEID #: 522

 

SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
Case No. _1:18crl09
Vv. (J. Black ; M.J. Litkovitz )
AKLIDDIN KALONOF,
Defendant.

CRIMINAL MINUTES before
Magistrate Judge Karen L. Litkovitz

Courtroom Deputy: Arthur Hill
Court Reporter: Official Reporter, Man Yann MelGa
Date/Time: February 21, 2019 at 1:30 PM

United States Attorney: Defendant Attorney: Her bert Ft. Las CTIA

[ X] Initial Appearance Hearing on [] Complaint; X] Indictment; [| Information; or [X] petition for probation / supervised ibase [] Rule
S5(c){3) out of ; [] pretrial release violation: [] Other matters
ounsel present
efendant informed of his / her rights
fendant provided copy of charging document

 

[ ] Government moves for defendant to be detained pending detention hearing

inancial affidavit presented to the . io
CJA

unsel appointed. FPD or

Detention Hearing: [ | Defendant to be detained pending trial pursuant to pretrial detention order
Plaintiff Witness Defendant Witness
[]OR []Secured with . [ ] Electronic Monitor [ ] Other
Special Conditions of Release: [ ] Pretrial/Probation Supervision [ ] Drug testing & Treatment [ ] maintain employment & verify

 

 

 

[ ] refrain from alcohol [ Jnarcotic drugs unless prescribed [ Juse of firearms [ ] Travel Restricted to
[] [] []
[]

Preliminary Exam: [ | Probable Cause found; [ ] not found; [] waived; [ ] bond continued/denied
AUSA Witnesses: Defendant Witnesses:

 

 

 

AUSA Exhibits: Defendant Exhibits:

 

[ ]Preliminary Exam Hearing set
[ ] Case to proceed before the Grand Jury
[ ] Case set for Arraignment

 

Arraignment on Cass Information or [] Superseding Indictment:
Defendant waives reading of: ndict []Info []IndictRead  [ ] Info Read
Defendant pleads: [ ] GUILTY OT GUILTY

[ ] Case referred to Probation Department for Presentence Report

[ ] Sentencing set for
[ se to proceed before Judge B | atk

[ ] Statement of Agent

 

 

Removal Hearing (Rule 40):

[ ] Defendant waives Identity Hearing. [ ] Defendant waives Preliminary Examination
[ ] Commitment to Another District Ordered (Rule 40), remove to
[ ] Case set for a
[ ] Statement of Agent

Remarks: JV remains v€ en bond cenditiors as set by eae
DOSE Leurt in baltimgre Mary land.

 

 

 
